Exhibit 10.5
AMENDED AND RESTATED
EMPLOYEE MATTERS AGREEMENT
This AMENDED AND RESTATED EMPLOYEE MATTERS AGREEMENT (the “Agreement”) is made
and entered into as of July 2, 2008 by and between FIDELITY NATIONAL INFORMATION
SERVICES, INC., a Georgia corporation (“FIS”), and LENDER PROCESSING SERVICES,
INC., a Delaware corporation (“LPS” and together with FIS, the “Parties” and
individually, a “Party”). This Agreement amends and restates, in its entirety,
the obligations of the parties under the Employee Matters Agreement between the
Parties, dated as of June 13, 2008 (the “Prior Agreement”). Capitalized terms
not otherwise defined herein shall have the meanings ascribed to such terms in
the Contribution and Distribution Agreement between the Parties, dated as of
June 13, 2008 (the “Contribution Agreement”).
RECITALS:
     WHEREAS, upon the effectiveness of the information statement relating to
the distribution of certain shares of common stock of LPS to the FIS
stockholders (the “Distribution”), LPS will no longer be a wholly owned
subsidiary of FIS; and
     WHEREAS, all FIS employees whose functions or responsibilities primarily
relate to the Transferred Business shall be transferred to LPS on the Asset
Contribution Date and thereafter, such employees shall be employees of LPS; and
     WHEREAS, the Parties hereto wish to set forth their agreement as to certain
matters regarding the treatment of, and the compensation and employee benefits
provided to, employees of the LPS Group after the consummation of the
Distribution.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and conditions set forth below, the Parties hereby agree with legal and binding
effect as follows:
ARTICLE I
DEFINITIONS
     The following terms, as used herein, shall have the following meanings:
     “Affiliate” means, with respect to any specified Person, a Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. For
purposes of this Agreement, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of an entity, whether through ownership of voting securities, by
contract or otherwise.
     “Agreement” has the meaning set forth in the preamble of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.
     “Contribution Agreement” has the meaning set forth in the preamble of this
Agreement.
     “Dispute” is defined in Section 4.4 herein.
     “Distribution” has the meaning set forth in the recitals of this Agreement.

 



--------------------------------------------------------------------------------



 



     “Dual Employee” means any individual set forth on Schedule I under the
heading “Dual Employees.”
     “Effective Date” means the date of the Spin-off.
     “Employee Benefit Plan” means:
          (a) any plan, fund, or program that provides health, medical,
surgical, hospital or dental care or other welfare benefits, or benefits in the
event of sickness, accident or disability, or death benefits, apprenticeship or
other training programs, or day care centers, scholarship funds, or prepaid
legal services;
          (b) any plan, fund, or program that provides retirement income to
employees or results in a deferral of income by employees for periods extending
to the termination of covered employment or beyond;
          (c) any plan, fund or program that provides severance, unemployment,
vacation or fringe benefits (including dependent and health care accounts);
          (d) any incentive compensation plan, deferred compensation plan, stock
option or stock-based incentive or compensation plan, or stock purchase plan; or
          (e) any other “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), any other “employee welfare benefit plan” (as defined in
Section 3(1) of ERISA), and any other written or oral plan, agreement or
arrangement involving direct or indirect compensation including, without
limitation, insurance coverage, severance benefits, disability benefits, fringe
benefits, pension or retirement plans, profit sharing, deferred compensation,
bonuses, stock options, stock purchase, phantom stock, stock appreciation or
other forms of incentive compensation or post-retirement compensation.
     “Employees” means U.S. Employees and Non-U.S. Employees.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.
     “FIS” has the meaning set forth in the preamble to this Agreement.
     “FIS 401(k) Plan” means the Fidelity National Information Services, Inc.
401(k) Profit Sharing Plan, as may be amended from time to time.
     “FIS Annual Incentive Plan” is defined in Section 2.7 herein.
     “FIS Common Stock” means a share of common stock, $0.01 par value per
share, of FIS.
     “FIS Deferred Compensation Plan” is defined in Section 2.6(a) herein.
     “FIS ESPP” means the Fidelity National Information Services, Inc. Employee
Stock Purchase Plan, as may be amended from time to time.
     “FIS Flex Plans” is defined in Section 2.3 herein.

2



--------------------------------------------------------------------------------



 



     “FIS Group” means FIS, the FIS Subsidiaries and each Person that is an
Affiliate of FIS (other than LPS or any LPS Group Member) immediately after the
Effective Date.
     “FIS Health Plans” is defined in Section 2.2 herein.
     “FIS Option” is defined in Section 3.1(b) herein.
     “FIS Restricted Share” means an unvested restricted share of FIS common
stock issued pursuant to an Employee Benefit Plan maintained by the FIS Group.
     “FIS Stock Account” is defined in Section 2.1(d) herein.
     “FIS Welfare Plan” is defined in Section 2.4 herein.
     “Group Member” means either a member of the LPS Group or a member of the
FIS Group, as the context requires.
     “Interim Period” is defined in Section 2.1(f) herein.
     “LPS” has the meaning set forth in the preamble to this Agreement.
     “LPS 401(k) Plan” is defined in Section 2.1(a) herein.
     “LPS Annual Incentive Plan” is defined in Section 2.7 herein.
     “LPS Common Stock” means a share of common stock, $0.0001 par value per
share, of LPS.
     “LPS Conversion Ratio” shall equal the closing price of a share of FIS
Common Stock on the New York Stock Exchange on the Effective Date, taking into
account any adjustments necessary to reflect the when-issued closing price of a
share of LPS Common Stock on the Effective Date and the ex-dividend closing
price of a share of FIS Common Stock on the Effective Date, divided by the
when-issued closing price of a share of LPS Common Stock on the New York Stock
Exchange on the Effective Date.
     “LPS Deferred Compensation Plan” is defined in Section 2.6(a).
     “LPS Director” means any individual who will serve as a director of an LPS
Group Member on the first day immediately following the Effective Date and who
will not also serve as a director of the FIS Group on such date.
     “LPS ESPP” is defined in Section 3.3(a) herein.
     “LPS ESPP FIS Stock Account” is defined in Section 3.3(c) herein.
     “LPS Flex Plans” is defined in Section 2.3 herein.
     “LPS Group” means LPS, the LPS Subsidiaries and each Person that LPS
controls, directly or indirectly, immediately after the Effective Date.
     “LPS Group Member” means a member of the LPS Group.
     “LPS Health Plans” is defined in Section 2.2 herein.

3



--------------------------------------------------------------------------------



 



     “LPS Restricted Shares” is defined in Section 3.2(a) herein.
     “LPS Welfare Plan” is defined in Section 2.4 herein.
     “Non-U.S. Employee” means an employee of LPS or any LPS Group Member on a
non-U.S. payroll.
     “Party” and “Parties” have the meanings set forth in the preamble to this
Agreement.
     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency, or political subdivision thereof.
     “Spin-off” has the meaning set forth in the Contribution Agreement.
     “Subsidiaries” means with respect to any specified Person, any corporation
or other legal entity of which such Person controls or owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity interest
entitled to vote on the election of the members to the board of directors or
similar governing body.
     “Transfer Date” means, with respect to each of the following, the date as
soon as practicable after the quarter ending June 30, 2008 when FIS shall cause
the Transferred Employees’ accounts, if any, under (a) the FIS 401(k) Plan to be
transferred to the LPS 401(k) Plan; (b) the FIS Flex Plans to be transferred to
the LPS Flex Plans; (c) the FIS ESPP to be transferred to the LPS ESPP; and
(d) the FIS Deferred Compensation Plan to be transferred to the LPS Deferred
Compensation Plan.
     “Transferred Employee” means an individual who is an employee of LPS or any
LPS Group Member on the first day immediately following the Asset Contribution
Date and who is not also an employee of the FIS Group on such date.
     “Transition Period” means the period commencing on the Effective Date and
continuing until December 31, 2008.
     “U.S. Employee” means an employee of LPS or any LPS Group Member on a U.S.
payroll.
ARTICLE II
EMPLOYEE MATTERS
     Section 2.1 401(k) Plan.
          (a) Effective on or before the Effective Date, LPS shall adopt, or
cause the applicable LPS Group Member to adopt, a 401(k) plan and related trust
which are intended to be tax-qualified under Code Section 401(a) and to be
exempt from taxation under Code Section 501(a)(1) (collectively, the “LPS 401(k)
Plan”) under which Employees shall be eligible to participate on substantially
similar terms and conditions as were applicable under the FIS 401(k) Plan
immediately prior to the Effective Date. The Transferred Employees shall be
eligible to participate in the LPS 401(k) Plan on the Effective Date.
          (b) On the Transfer Date, FIS shall cause the accounts, if any, of any
Transferred Employee who is employed by LPS or an LPS Group Member immediately
prior to the Transfer Date, their beneficiaries and their respective alternate
payees, if any, under the FIS 401(k) Plan

4



--------------------------------------------------------------------------------



 



to be transferred to the LPS 401(k) Plan, and LPS shall cause such transferred
accounts to be accepted by the LPS 401(k) Plan in accordance with Section 414(l)
of the Code, to the extent applicable. Any outstanding Transferred Employee loan
balances under the FIS 401(k) Plan shall also be transferred with the underlying
accounts.
          (c) Such transfer shall include credit for any FIS employer matching
contributions allocable for the period ending on the last day such Transferred
Employees participate in the FIS 401(k) Plan, it being understood that no
condition exists that such Transferred Employees be employed by a participating
employer on any other date to be eligible for such allocation.
          (d) The transfer of such accounts shall be made in cash, interests in
mutual funds, securities or other property or in a combination thereof, as the
Parties may agree; provided, however, that, (1) to the extent practicable, the
transferred accounts shall be reinvested initially in investments under the LPS
401(k) Plan that are comparable to the investments in which such accounts were
invested immediately before the Transfer Date and (2) the portions of the
transferred accounts invested in FIS common stock shall be transferred in-kind
to an account for FIS common stock in the LPS 401(k) Plan (the “FIS Stock
Account”). LPS shall indemnify and hold harmless FIS for any liability arising
from, or related to, the transfer contemplated by the foregoing provisions of
this Section 2.1.
          (e) The FIS Stock Accounts shall be frozen immediately after the
transfer so that contributions may not be allocated to, or transferred into, the
FIS Stock Accounts after the transfer; provided, however, that participants in
the LPS 401(k) Plan with FIS Stock Accounts may diversify out of their FIS Stock
Accounts at any time.
          (f) During the period commencing on the Effective Date and continuing
until immediately before the Transfer Date (the “Interim Period”), LPS shall use
commercially reasonable efforts to furnish, or cause to be furnished, to FIS
such information as is reasonably necessary for FIS to properly administer
during the Interim Period the Transferred Employees’ accounts under the FIS
401(k) Plan and maintain records accurately with respect thereto, including,
without limitation, informing FIS of any employment terminations of Transferred
Employees occurring during the Interim Period.
          (g) The Transferred Employees shall, effective as of the Effective
Date, cease to be eligible to participate in, and to have any further payroll
deductions withheld pursuant to, the FIS 401(k) Plan. LPS shall be obligated to
make to the LPS 401(k) Plan any employer matching contributions that become
payable to the Transferred Employees on or after the Effective Date in
accordance with the terms of the LPS 401(k) Plan.
     Section 2.2 Health and Dental Plans. Effective on or before the Effective
Date, LPS shall adopt, or cause the applicable LPS Group Member to adopt,
medical and dental benefit plans (collectively, the “LPS Health Plans”) under
which Employees shall be eligible to participate on substantially similar terms
and conditions as were applicable under the FIS medical and dental benefit plans
(collectively, the “FIS Health Plans”) immediately prior to the Effective Date.
The Transferred Employees shall be eligible to participate in the LPS Health
Plans immediately after the Effective Date. The Transferred Employees shall,
effective as of the Effective Date, cease to be eligible to participate in, and
to have any further payroll deductions withheld pursuant to, the FIS Health
Plans. Following the Effective Date, LPS shall, or shall cause the applicable
LPS Group Member to, waive limitations on eligibility, enrollment and benefits
relating to any preexisting medical conditions of the Transferred Employees and
their eligible dependents; provided, however, that such waiver of preexisting
conditions shall not extend to any condition that prevented a Transferred
Employee’s, spouse’s or dependent’s coverage under the FIS Health Plans as of
the Effective Date. Following the Effective Date, LPS shall recognize, or shall
cause the applicable LPS Group Member to also recognize, for purposes of annual

5



--------------------------------------------------------------------------------



 



deductible and out-of-pocket limits under the LPS Health Plans, deductible and
out-of-pocket expenses paid by Transferred Employees and their respective
dependents under the FIS Health Plans in the calendar year in which the
Effective Date occurs to the extent that the Transferred Employees participate
in any such FIS Health Plans in such same calendar year.
     Section 2.3 Health and Dependent Care Flexible Spending Account Plans.
Effective on or before the Effective Date, LPS shall adopt, or cause the
applicable LPS Group Member to adopt, health and dependent care flexible
spending account plans (the “LPS Flex Plans”) under which eligible U.S.
Employees shall be eligible to participate on substantially similar terms and
conditions as were applicable under the FIS health and dependent care flexible
spending account plans (the “FIS Flex Plans”) immediately prior to the Effective
Date. The Transferred Employees shall be eligible to participate in LPS Flex
Plans on the Effective Date. The Transferred Employees shall, effective as of
the Effective Date, cease to be eligible to participate in, and to have any
further payroll deductions withheld pursuant to, the FIS Flex Plans. The
beginning balance in the LPS Flex Plans of each Transferred Employee who
participated in the FIS Flex Plans as of the Effective Date shall be the unused
portion of the balance in the FIS Flex Plans. On the Transfer Date, FIS shall
transfer any unused amount in the FIS Flex Plans (on behalf of any Transferred
Employee who is employed by LPS or an LPS Group Member immediately prior to the
Transfer Date) to LPS and LPS shall credit such transferred amounts to its LPS
Flex Plans on behalf of such Transferred Employees. All claims for reimbursement
after the Effective Date, including those incurred before the Effective Date but
not yet reimbursed from the FIS Flex Plans, shall be submitted to the LPS Flex
Plans. For avoidance of doubt, this transaction shall not trigger a mid-year
election change and the Transferred Employees’ salary reduction elections under
the FIS Flex Plans shall continue for the balance of the plan year under the LPS
Flex Plans. During the Interim Period, LPS shall use commercially reasonable
efforts to furnish, or cause to be furnished, to FIS such information as is
reasonably necessary for FIS to properly administer during the Interim Period
the Transferred Employees’ accounts under the FIS Flex Plans and maintain
records accurately with respect thereto, including, without limitation,
informing FIS of any employment terminations of Transferred Employees occurring
during the Interim Period. LPS shall indemnify and hold harmless FIS for any
liability arising from, or related to, the transfer contemplated by the
foregoing provisions of this Section 2.3.
     Section 2.4 Other Welfare Plans. Effective on or before the Effective Date,
LPS shall adopt, or cause the applicable LPS Group Member to adopt employee
welfare benefit plans (as defined in Section 3(1) of ERISA) not already
described in Sections 2.2 and 2.3 above (collectively, the “LPS Welfare Plans”)
under which eligible Employees shall be eligible to participate on substantially
similar terms and conditions as were applicable under the employee welfare
benefit plans maintained by FIS for Employees immediately prior to the Effective
Date (collectively, the “FIS Welfare Plans”). The Transferred Employees shall be
eligible to participate in the LPS Welfare Plans on the Effective Date. The
Transferred Employees shall, effective as of the Effective Date, cease to be
eligible to participate in, and to have any further payroll deductions withheld
pursuant to, the FIS Welfare Plans.
     Section 2.5 Credit for Service. To the extent that service is relevant for
purposes of eligibility and vesting (and, in order to calculate the amount of
any vacation, sick days, severance and similar benefits, but not for purposes of
defined benefit pension benefit accruals) under any retirement plan, employee
benefit plan, program or arrangement established or maintained by LPS or any LPS
Group Member for the benefit of the Transferred Employees, such plan, program or
arrangement shall credit such Transferred Employees for service earned on and
prior to the Effective Date with FIS or any FIS Group Member or any of their
respective predecessors in addition to service earned with LPS or any LPS Group
Member after the Effective Date, except to the extent such (a) credit would
result in an unintended duplication of benefits or (b) time period of service is
not otherwise credited to other participants covered under the applicable LPS
Group plan, program or arrangement.

6



--------------------------------------------------------------------------------



 



     Section 2.6 Nonqualified Deferred Compensation Plans.
          (a) Effective on or before the Effective Date, LPS shall adopt, or
cause the applicable LPS Group Member to adopt, nonqualified deferred
compensation plans (the “LPS Deferred Compensation Plan”) under which specified
U.S. Employees shall be eligible to participate on substantially similar terms
and conditions as were applicable under the deferred compensation plans
maintained by FIS for U.S. Employees immediately prior to the Effective Date
(the “FIS Deferred Compensation Plan”) and under which LPS was an adopting
employer.
          (b) The eligible Transferred Employees shall be eligible to
participate in the LPS Deferred Compensation Plan on the Effective Date. The
Transferred Employees shall, effective as of the Effective Date, cease to be
eligible to participate in, and to have any further payroll deductions withheld
pursuant to, the FIS Deferred Compensation Plan.
          (c) As of the Effective Date, (i) LPS shall cease to be an adopting
employer of the FIS Deferred Compensation Plan and (ii) FIS shall assign to LPS
(or the applicable LPS Group Member), and LPS (or the applicable LPS Group
Member) shall assume, all obligations and liabilities of FIS with respect to
participating Transferred Employees under the FIS Deferred Compensation Plan who
are employed by LPS or an LPS Group Member immediately prior to the Transfer
Date; provided, however, that on the Transfer Date, FIS shall transfer, or cause
to be transferred, to LPS or the applicable LPS Group Member (or a rabbi trust
established with respect to the LPS Deferred Compensation Plan) cash or other
assets equal to the aggregate value of the liabilities attributable to such
Transferred Employees under the FIS Deferred Compensation Plan as of the
Transfer Date. As of the Effective Date, FIS shall assign and transfer to LPS
the life insurance policy issued by Pacific Life Insurance Company and owned by
FIS insuring the life of Jeffrey S. Carbiener. LPS shall indemnify and hold
harmless FIS for any liability arising from, or related to, the transfer
contemplated by the foregoing provisions of this Section 2.6.
          (d) During the Interim Period, LPS shall use commercially reasonable
efforts to furnish, or cause to be furnished, to FIS such information as is
reasonably necessary for FIS to properly administer during the Interim Period
the Transferred Employees’ accounts under the FIS Deferred Compensation Plan and
maintain records accurately with respect thereto, including, without limitation,
informing FIS of any employment terminations of Transferred Employees occurring
during the Interim Period.
          (e) For avoidance of doubt, (i) this transaction shall not trigger a
termination of employment for the Transferred Employees who are employed by LPS
or an LPS Group Member immediately prior to the Effective Date and (ii) the
deferral elections for such Transferred Employees shall continue for the balance
of the plan year under the LPS Deferred Compensation Plan.
     Section 2.7 Annual Incentive Plan. Effective on or before the Effective
Date, LPS shall adopt, or cause the applicable LPS Group Member to adopt, an
annual incentive plan (the “LPS Annual Incentive Plan”) under which Employees
shall be eligible to participate on substantially similar terms and conditions
as were applicable under the annual incentive plan maintained by FIS for
Employees immediately prior to the Effective Date (the “FIS Annual Incentive
Plan”). Any Transferred Employees who participate in the FIS Annual Incentive
Plan prior to the Effective Date shall, effective as of the Effective Date,
(a) cease to be eligible to participate in the FIS Annual Incentive Plan and
(b) be eligible to participate in the LPS Annual Incentive Plan.

7



--------------------------------------------------------------------------------



 



ARTICLE III
STOCK OPTIONS AND STOCK-BASED INCENTIVE COMPENSATION
     Section 3.1 Options.
           (a) Effective on or before the Effective Date, LPS shall adopt, or
cause the applicable LPS Group Member to adopt, an equity-based plan for the
benefit of employees of the LPS Group.
           (b) On the Effective Date, each outstanding option to purchase FIS
common stock (“FIS Option”) held by Transferred Employees (who are employed by
LPS or an LPS Group Member immediately prior to the Effective Date) and LPS
Directors shall, without any action on the part of FIS or such holders,
automatically be substituted by LPS insofar as they relate to FIS Options held
by such Transferred Employees and LPS Directors, and each FIS Option so
substituted shall, without any action on the part of LPS or the holder of such
FIS Option, automatically become an option to acquire, on the same terms and
conditions as were applicable under the FIS Option immediately prior to the
Effective Date, a number of shares of LPS Common Stock determined as follows:
                (i) the number of shares of LPS Common Stock subject to each FIS
Option substituted by LPS shall be determined by multiplying the number of
shares of FIS common stock that were subject to such FIS Option immediately
prior to the Effective Date by the LPS Conversion Ratio, and rounding the
resulting number down to the nearest whole number of shares of LPS Common Stock;
and
                (ii) the per share exercise price for LPS Common Stock issuable
upon exercise of each FIS Option substituted by LPS shall be determined by
dividing the per share exercise price of FIS common stock subject to such FIS
Option, as in effect immediately prior to the Effective Date, by the LPS
Conversion Ratio, and rounding the resulting exercise price to the nearest whole
cent.
           (c) On the Effective Date, (i) one-third of the FIS Options held by
Dual Employees shall be converted to LPS options in accordance with
Section 3.1(b) herein and (ii) two-thirds of the FIS Options held by Dual
Employees shall be adjusted in the same manner as FIS Options are adjusted for
FIS Employees who do not become LPS Employees.
           (d) Any restriction on the exercise of any FIS Option substituted by
LPS shall continue in full force and effect, and the term, exercisability,
vesting schedule and other provisions of such FIS Option shall otherwise remain
unchanged as a result of the substitution of such FIS Option.
     Section 3.2 FIS Restricted Stock.
           (a) On the Effective Date, FIS Restricted Shares held by Transferred
Employees (who are employed by LPS or an LPS Group Member immediately prior to
the Effective Date) and LPS Directors immediately prior to the Effective Date
shall be substituted into the number of restricted shares of LPS Common Stock
(the “LPS Restricted Shares”) determined by multiplying the number of FIS
Restricted Shares by the LPS Conversion Ratio. Following such conversion, all
LPS Restricted Shares shall be subject to the equivalent vesting restrictions
and other terms and conditions as were applicable to FIS Restricted Shares.
           (b) On the Effective Date, (i) one-third of the FIS Restricted Shares
held by Dual Employees immediately prior to the Effective Date shall be
substituted into LPS Restricted Shares in accordance with Section 3.2(a) and
(ii) two-thirds of the FIS Restricted Shares held by Dual Employees

8



--------------------------------------------------------------------------------



 



immediately prior to the Effective Date shall be adjusted in the same manner as
FIS Restricted Shares are adjusted for FIS Employees who do not become LPS
Employees. The additional FIS Restricted Shares shall be subject to the
equivalent vesting restrictions and other terms and conditions as were
applicable to FIS Restricted Shares.
     Section 3.3 Employee Stock Purchase Plan.
           (a) Effective on or before the Effective Date (or such other date as
may be agreed to by the Parties), LPS shall adopt, or cause the applicable LPS
Group Member to adopt, an employee stock purchase plan (the “LPS ESPP”) that is
substantially similar to the FIS ESPP in which Employees participate immediately
prior to the Effective Date. The Transferred Employees shall be eligible to
participate in the LPS ESPP on the Effective Date.
           (b) On the Transfer Date, FIS shall cause the accounts, if any, of
any Transferred Employee who is employed by LPS or an LPS Group Member
immediately prior to the Transfer Date under the FIS ESPP to be transferred to
the LPS ESPP, and LPS shall cause such transferred accounts to be accepted by
the LPS ESPP. For purposes of the one-year requirement for matches under the LPS
ESPP, LPS will give credit to Transferred Employees for their service with any
FIS Group Member immediately prior to the Effective Date. LPS shall indemnify
and hold harmless FIS for any liability arising from, or related to, the
transfer contemplated by the foregoing provisions of this Section 3.3.
           (c) During the Interim Period, LPS shall use commercially reasonable
efforts to furnish, or cause to be furnished, to FIS such information as is
reasonably necessary for FIS to properly administer during the Interim Period
the Transferred Employees’ accounts under the FIS ESPP and maintain records
accurately with respect thereto, including, without limitation, informing FIS of
any employment terminations of Transferred Employees occurring during the
Interim Period.
           (d) The portions of the transferred accounts invested in FIS common
stock shall be transferred in-kind to an account in the LPS ESPP (the “LPS ESPP
FIS Stock Account”). The LPS ESPP FIS Stock Accounts shall be frozen immediately
after the transfer so that contributions may not be allocated to, or transferred
into, the LPS ESPP FIS Stock Accounts after the transfer; provided, however,
that participants in the LPS ESPP with LPS ESPP FIS Stock Accounts may receive a
distribution of FIS common stock out of their LPS ESPP FIS Stock Account at any
time.
           (e) The Transferred Employees shall, effective as of the Effective
Date, cease to be eligible to participate in and to have any further payroll
deductions withheld pursuant to the FIS ESPP.
           (f) LPS shall be obligated to make to the LPS ESPP any employer
matching contributions that become payable to the Transferred Employees for
quarters ending after the Effective Date in accordance with the terms of the LPS
ESPP. For purposes of clarification, such contributions shall include matches
attributable to contributions made by Transferred Employees to the FIS ESPP
which contributions were transferred to the LPS ESPP pursuant to Section 3.3(b).
ARTICLE IV
MISCELLANEOUS
     Section 4.1 Amendment or Termination of Employee Benefit Plans.
Notwithstanding anything herein to the contrary, neither the LPS Group nor the
FIS Group shall be restricted in any way from amending or, with thirty
(30) days’ advance written notice to the other Party, terminating, at any

9



--------------------------------------------------------------------------------



 



time or for any reason, their respective Employee Benefit Plans, in whole or in
part, or with respect to any employee or group of employees; provided, however,
that FIS shall provide LPS with at least thirty (30) days’ advance written
notice before the effectiveness of any material amendment by FIS of any FIS
Employee Benefit Plan in which Employees participate.
     Section 4.2 Entire Agreement. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior written and oral (and all contemporaneous oral) agreements
and understandings with respect to the express subject matter hereof. For
purposes of this Section 4.2 only, references herein to this Agreement shall
include the Schedules and Exhibits to this Agreement.
     Section 4.3 Cooperation. FIS and LPS agree to, and to cause their Group
Members to, cooperate and use reasonable efforts to promptly (a) comply with all
requirements of this Agreement; ERISA, the Code and other laws and regulations
that may be applicable to the matters addressed herein, (b) subject to
applicable law, provide each other with such information reasonably requested by
the other Party to assist the other Party in administering the Employee Benefit
Plans, including for purposes of payroll administration and auditing and
reviewing charges, costs and allocation methodologies with respect to the
provision of benefits under the Employee Benefit Plans; (c) comply with
applicable law and regulations and the terms of this Agreement; and (d) to the
extent agreed upon by LPS and FIS, establish one or more replacement Employee
Benefit Plans for LPS.
     Section 4.4 Dispute Resolution. Each of FIS and LPS mutually desire that
friendly collaboration will continue between them. Accordingly, they will try to
resolve, in an amicable manner, all disagreements and misunderstandings
connected with their respective rights and obligations under this Agreement,
including any amendments thereto. In furtherance thereof, in the event of any
dispute or disagreement (a “Dispute”) between the Parties in connection with
this Agreement, each of FIS and LPS agree that the Dispute shall be resolved in
accordance with the Dispute resolution provisions set forth in the Contribution
Agreement.
     Section 4.5 Third Party Beneficiaries. This Agreement shall not confer
third-party beneficiary rights upon any employee of the LPS Group or FIS Group
or any other person or entity. Nothing in this Agreement shall be construed as
giving to any such employee or other person or entity any legal or equitable
right against FIS or LPS (or their respective Group Members). Nothing in this
Agreement shall constitute or be construed as an amendment to, or modification
of, any employee benefit plan or arrangement of FIS or LPS (or their respective
Group Members) or limit in any way the right of FIS or LPS (or their respective
Group Members) to amend, modify or terminate any of their respective employee
benefit plans or arrangements. This Agreement shall not constitute a contract of
employment and will not give any employee or other person a right to be employed
by, or retained in the employ of, either FIS or LPS (or their respective Group
Members), unless the employee or other person would otherwise have that right
under applicable law. This Agreement shall not be deemed to change the at-will
status of any employee.
     Section 4.6 Employment Records. The Parties agree that on, or within a
reasonable time period after, the Effective Date, the FIS Group shall provide to
the LPS Group all employment records for the Employees required to be kept under
applicable law or necessary for the conduct of the business of the LPS Group;
provided, however, (a) that such records shall not include any records to the
extent such a transfer would violate applicable law or cause an FIS Group member
to break any agreement with a third party and (b) that such records are in the
possession of the FIS Group. The FIS Group may make, at its expense, and keep
copies of such records. After the Effective Date, as may be necessary for any
business purpose of the FIS Group, or to permit the FIS Group to respond to any
government inquiry or audit, defend any claim or lawsuit or administer any FIS
Employee Benefit Plan, the LPS Group will allow the

10



--------------------------------------------------------------------------------



 



FIS Group reasonable access to and, if requested, copies of any records relating
to all Employees. The FIS Group shall be responsible for the cost associated
with the production and copies of such requested documents. FIS acknowledges
(for itself and its respective Group Members) that LPS and its Group Members are
under no obligation to retain the above-described records for a period of time
that exceeds LPS’ internal document retention policy, or applicable law,
whichever is greater.
     Section 4.7 Termination; Liability for Costs.
          (a) This Agreement shall terminate when services are no longer being
provided herein.
          (b) During the term of this Agreement and until the third anniversary
of the date on which this Agreement is terminated, FIS shall indemnify and hold
harmless LPS for any liability arising out of, or related to, any of the FIS
Employee Benefit Plans (including, without limitation, liability related to the
administration of the FIS Employee Benefit Plans) other than the actual costs
for services or charge for benefits charged to LPS as contemplated herein,
provided that such liability arises from, or relates to, negligent conduct,
willful misconduct or the violation of law by FIS.
          (c) During the term of this Agreement and until the third anniversary
of the date on which this Agreement is terminated, LPS shall indemnify and hold
harmless FIS for any liability arising from, or related to, the LPS Employee
Benefit Plans and any services provided by FIS with respect to any of the LPS
Employee Benefit Plans other than liability that arises from, or relates to,
negligent conduct, willful misconduct or the violation of law by FIS.
[signature page follows]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties as of the date set forth above have
executed this Employee Matters Agreement.

            FIDELITY NATIONAL INFORMATION SERVICES, INC.

      By   /s/ Lee A. Kennedy       Lee A. Kennedy        President and Chief
Executive Officer          LENDER PROCESSING SERVICES, INC.

      By   /s/ Jeffrey S. Carbiener       Jeffrey S. Carbiener
President and Chief Executive Officer   

12